Citation Nr: 1707689	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disorder other than right foot gout or a right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously remanded by the Board in January 2012 and August 2015 for further development.  The directives in those remands were substantially completed and the Veteran was granted entitlement to service connection for a right foot gout and an ankle strain, but continued the denial of entitlement to service connection for a distinct right foot disorder.  The case is now returned to the Board for adjudication.  

The Board notes that the issue on appeal has been variously characterized as a claim of entitlement to service connection for right foot gout, right great toe arthritis and a right ankle strain.  In his November 2007 notice of disagreement, the Veteran stated that his claim was for residuals of a bone chip injury to the foot, manifested by right great toe symptomatology. In November 2009, the Veteran reiterated that the disorder on appeal included residuals of a right foot injury and was not limited to right great toe arthritis.  Therefore the Board has recharacterized the issue as titled above.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board therefore stresses the importance that the following directives be carefully followed, in order to allow for a final resolution of this issue.

In August 2015, the Board remanded this issue for an addendum opinion to provide specific clarifications with regard to the nature and etiology of any right foot disorder.  The Board directed the examiner to address the findings of the October 2008 VA examination, which indicated that the Veteran's then-current foot disorder symptoms were not the result of, or related to his gout. The examiner was further directed to clarify a June 2012 assertion that X-rays were negative, after noting that X-ray images from January 1975 had never been located. Finally, the examiner was asked to clarify the April 2012 statement that gout and degenerative joint disease of the ankle and right great toe had resolved. 

The September 2016 examiner's finding of lower extremity degenerative joint disease attributable to the appellant's age and body mass index over 37 does not resolve the ambiguity with regard to the etiology of the Veteran's right great toe symptoms. The examiner's addendum opinion fails to address the ambiguity of the June 2012 report that X-rays were negative. Finally, the addendum opinion failed to address the August 2015 Board remand's directive for clarification as to whether degenerative joint disease of the right great toe had "resolved."   

For these reasons, the examination report fails to address all remand directives it must be remanded for additional development to bring the examination report into compliance with those orders.  Id.

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide the names and addresses of any and all health care providers who have treated any right foot or great toe disorder other than gout or an ankle strain since September 2016.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. The appellant should be invited to submit any evidence that may corroborate his allegations of a distinct right foot disorder other than gout or a right ankle disorder, to include right great toe symptomatology.  He should also be invited to submit medical opinion evidence which demonstrates a nexus between any such distinct right foot disorder and his active-duty military service.   

3. After completing the development above, the Veteran's entire VBMS electronic claims file should be furnished to the VA physician who provided the September 2016 addendum opinion or to another similarly qualified physician, should that examiner prove unavailable. The AOJ may schedule the Veteran for an in-person examination if it deems necessary. The examiner must review the Veteran's entire VBMS electronic claims file. A notation to the effect that this record review took place must be included in the report of the examiner. The examiner must then provide an addendum opinion based on the results of any in-person examination conducted as well as the April 2012, June 2012 and September 2016 reports.  In so doing the examiner must review of the Veteran's entire VBMS electronic claims file in order to address the nature and etiology of any distinct right foot disorder, other than gout or an ankle strain. Specifically, the examiner must address the following questions:

(a) Does the Veteran currently suffer from a right foot disorder other than gout or ankle strain, to include any right toe disorder?

(b) If so, is it at least as likely as not (50 percent probability or greater) that the disorder is a result of any incident or injury of the Veteran's active military service, to include a January 1975 right foot injury?

(c) In providing such an opinion specifically address the October 2008 VA examination report's indication that the Veteran's then-current right great toe symptoms were not the result of gout; clarify the June 2012 statement that X-rays were negative, considering that X-ray images from the January 1975 injury have never been located; clarify the April 2012 VA examination notation that right great toe degenerative joint disease had resolved; and address the November 2008 letter from the Veteran's private physician, assessing right great toe arthritic joint disease, and opining that such condition was caused by the January 1975 right foot injury.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file. 

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






